DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 03/17/2021 has been entered. Amendments to the claims have overcome all 112 rejections as set forth in office action dated 12/18/2020. Claims 1-20 and 25-26 are canceled.

Reasons for Allowance
Claims 21-24 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to an electrochemical cell including a pouch cell housing, an electrode assembly, and an electrically conductive and elastically compliant terminal, the terminal including a first end that passes through the housing and is electrically connected to the electrode assembly, a second end disposed outside the cell housing and comprising an electrically conductive plate, and elastically compliant springs disposed between the second end and the cell housing, wherein the springs are evenly distributed across an area defined by an electrical contact surface of the second end.
The closest prior art is Geshi (WO2015064097, see also US20160181579).
Geshi teaches a plurality of battery cells including an electrode assembly, disposed inside a cell housing (Geshi [0026]), and a plurality of electrically conductive elastically compliant springs “16”, “17” (Geshi [0035], [0040], see also Fig. 4), with tip ends “22”, “23”, and a conductive plate “18” on the other end. 
However, the prior art does not teach wherein the first end passes through the housing and includes a second end comprising an electrically conductive plate, since the tip ends “22”, “23” of Geshi 
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious an electrochemical cell including a pouch cell housing, an electrode assembly, and an electrically conductive and elastically compliant terminal, the terminal including a first end that passes through the housing and is electrically connected to the electrode assembly, a second end disposed outside the cell housing and comprising an electrically conductive plate, and elastically compliant springs disposed between the second end and the cell housing, wherein the springs are evenly distributed across an area defined by an electrical contact surface of the second end when taken with all of the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722